TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00630-CV



                       In re Texas Department of State Health Services


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                           ORDER


PER CURIAM

               Relator Texas Department of State Health Services has filed a petition for writ of

mandamus and an emergency motion for temporary relief pending disposition of its mandamus

petition. We grant the motion for temporary relief, pending further order of this Court. We request

that real party in interest file a response to the mandamus petition no later than October 3, 2016.

The real party in interest may also address, in either its mandamus response or a separate, earlier

filing, the advisability of our continuing the temporary relief pending our resolution of the

mandamus petition.

               It is ordered September 22, 2016.



Before Chief Justice Rose, Justices Goodwin and Bourland